Citation Nr: 1135720	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a bilateral hearing loss disability prior to July 6, 2009, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim.

The Veteran testified before the undersigned Veterans Law Judge at an October 2009 hearing conducted via videoconference.  A transcript of the hearing is of record.  

In April 2011, the Board remanded the Veteran's claim.  In a June 2011 rating decision, the VA Appeals Management Center (AMC) assigned the Veteran 30 percent disability rating for his service-connected bilateral hearing loss disability effective July 6, 2009.  This rating decision was confirmed in a June 2011 supplemental statement of the case (SSOC).  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Prior to July 6, 2009, the competent and credible evidence of record indicates that the Veteran's bilateral hearing loss disability was manifested by no more than level VII hearing impairment in the right ear and level IV hearing impairment in the left ear.

2.  From July 6, 2009, the competent and credible evidence of record indicates that the Veteran's bilateral hearing loss disability was manifested by no more than level VII hearing impairment in the right ear and level VI hearing impairment in the left ear.

3.  The evidence does not show that the Veteran's service-connected bilateral hearing loss disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Prior to July 6, 2009, the criteria for the assignment of a disability rating in excess of 20 percent for a bilateral hearing loss disability are not met.  See 38 U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).

2.  From July 6, 2009, the criteria for the assignment of a disability rating in excess of 30 percent for a bilateral hearing loss disability are not met.  See 38 U.S.CA. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for his service-connected bilateral hearing loss disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As noted above, in April 2011, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to refer the Veteran's claims folder to a VA audiologist in order to review and discuss the results of an audiological examination conducted in October 2009 and associate a report of the opinion with the claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC referred the Veteran's claims folder to a VA audiologist who interpreted the results of the October 2009 audiological examination.  A report of the opinion was associated with the Veteran's claims folder.  The Veteran's bilateral hearing loss disability claim was readjudicated via the June 2011 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice of the effective date element of the claim, by a letter mailed in June 2009, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service treatment records, as well as VA treatment records.  

The Veteran was afforded VA audiological examinations in December 2008 and July 2009.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's bilateral hearing loss disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims folder was not available during the December 2008 and July 2009 VA examinations.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his history of hearing loss.  Audiological examinations were then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of an accredited representative.  He was afforded a videoconference hearing before the undersigned in October 2009.

Accordingly, the Board will proceed to a decision.




Higher evaluation for a bilateral hearing loss disability

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2010); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Staged ratings are currently in effect for the Veteran's bilateral hearing loss disability: the disability has been rated as 20 percent disabling prior to July 6, 2009, and 30 percent thereafter.  Even so, VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999). 

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Schedular rating

The Veteran was afforded a VA audiological examination in December 2008.  He complained of difficulty understanding conversations.  The VA examiner diagnosed the Veteran with mild sloping to severe sensorineural hearing loss.


The December 2008 VA audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
55
65
56.25
LEFT
55
60
55
60
57.5


Speech discrimination scores at that time were 52 percent in the right ear and 76 percent in the left ear.

This examination yielded a numerical designation of VII in the right ear (50-57 percent average puretone decibel hearing loss, with between 52 and 58 percent speech discrimination) and also a numerical designation of IV for the left ear (58-65 percent average puretone threshold, with between 76 and 82 percent speech discrimination).  Since the puretone threshold exceeds 55 decibels in each recorded frequency for the Veteran's left ear, Table VIa has also been considered.  See 38 C.F.R. § 4.86(a).  Under this table, a numerical designation of IV is also warranted under Table VIa for the Veteran's left ear with average puretone threshold between 56 and 62 decibels. 

Entering the category designations derived from the December 2008 examination into Table VII reveals that a disability percentage evaluation of 20 percent is warranted under Diagnostic Code 6100.  The recorded audiological findings from the December 2008 examination do not support a rating in excess of 20 percent.  


The Veteran was provided a subsequent VA audiological examination in July 2009.  The Veteran continued his complaints of experiencing difficulty understanding conversations due to his bilateral hearing loss disability.  The VA examiner diagnosed the Veteran with a bilateral sensorineural hearing loss disability.  

The July 2009 VA audiological examination report revealed the following:





HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
55
65
56.25
LEFT
55
60
55
70
60


Speech discrimination scores at that time were 58 percent in the right ear and 76 percent in the left ear.

This examination yielded a numerical designation of VII in the right ear (50-57 percent average puretone decibel hearing loss, with between 52 and 58 percent speech discrimination) and a numerical designation of IV for the left ear (58-65 percent average puretone threshold, with between 76 and 82 percent speech discrimination).  Since the puretone threshold exceeds 55 decibels in each recorded frequency for the Veteran's left ear, Table VIa has been considered.  See 38 C.F.R. § 4.86(a).  A numerical designation of IV is also warranted under Table VIa for the Veteran's left ear with average puretone threshold between 56 and 62 decibels.  

Entering the category designations derived from the July 2009 examination into Table VII, reveals that a disability percentage evaluation of 20 percent is warranted under Diagnostic Code 6100.  The recorded audiological findings from the July 2009 examination do not support a rating in excess of 20 percent.  

The Veteran underwent a VA audiological evaluation in October 2009.  The audiological examination report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
55
70
57.5
LEFT
60
65
65
80
67.5


Speech discrimination scores at that time were 62 percent in the right ear and 70 percent in the left ear.

This examination yielded a numerical designation of VI in the right ear (58-65 percent average puretone decibel hearing loss, with between 60 and 66 percent speech discrimination) and a numerical designation of VI for the left ear (66-73 percent average puretone threshold, with between 68 and 74 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of 30 percent is for assignment under Diagnostic Code 6100.  

Since the puretone threshold exceeds 55 decibels in each recorded frequency for the Veteran's left ear, Table VIa is for application.  See 38 C.F.R. § 4.86(a).  A numerical designation of V is warranted under Table VIa for the Veteran's left ear with average puretone threshold between 63 and 69 decibels.  Entering the category designations into Table VII, a disability percentage evaluation of 20 percent is for assignment under Diagnostic Code 6100.  As the numerical designation derived from Table VI is more advantageous to the Veteran, the RO utilized the Table VI and awarded a higher evaluation.  The recorded audiological findings from the October 2009 examination do not support a rating in excess of 30 percent.  

The Board has considered the application of 38 C.F.R. § 4.86(b) (2010) [exceptional patterns of hearing impairment].  However, the Veteran's hearing loss disability does not meet the criteria under that section.  More specifically, none of the Veteran's hearing tests show a result of 30 dB or less at 1000 Hz and a result of 70 dB or more at 2000 Hz, as would be required for application of Table IVA under 38 C.F.R. § 4.86(b).  

The Veteran continued his complaints of experiencing difficulty understanding conversations at the October 2009 Board hearing.  He specifically stated that he used a special telephone as well as hearing aids when watching television and driving.  See the October 2009 Board hearing transcript, pgs. 6-13. Additionally, VA treatment records dated through October 2009 document the Veteran's treatment for his bilateral hearing loss disability including use of hearing aids.

In short, the competent and credible evidence does not support an increased disability evaluation for the Veteran's bilateral hearing loss disability under the pertinent criteria for any period under consideration.

The Board has no reason to doubt that the Veteran experiences hearing loss.  Indeed, the presence of hearing loss is a prerequisite for service connection.  
See 38 C.F.R. § 3.385 (2010).  With respect to the assignment of an increased disability rating, however, the question that must be answered is whether the schedular criteria have been met.  These criteria are specific and, as explained above, the Veteran's hearing loss disability is not of sufficient severity to warrant a disability rating in excess of 20 percent prior to July 6, 2009, or in excess of 30 percent thereafter.  See Lendenmann, 3 Vet. App. at 349.

Thus, the competent and credible evidence of record indicates that the disability ratings have been correctly assigned by the RO.  The Board thus finds that the Veteran's bilateral hearing loss disability was properly assigned a 20 percent disability rating prior to July 6, 2009, and 30 percent thereafter under Diagnostic Code 6100.  For these reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 20 percent prior to July 6, 2009, or in excess of 30 percent thereafter for his bilateral hearing loss disability.

Extraschedular consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral hearing loss disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

The Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007) held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

The Board observes that the December 2008 and July 2009 VA examiners noted the Veteran's complaints of bilateral hearing loss, and that he had difficulty understanding conversational speech.  Moreover, at the October 2009 Board hearing, the Veteran testified that he has difficulty hearing specifically when watching television and when driving.  Therefore, the Board finds that the evidence of record, in particular the reports of the December 2008 and July 2009 VA examinations as well as the Veteran's testimony at the October 2009 Board hearing, is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is currently employed as a prison guard.  See a VA treatment record dated in March 2005.  The Board notes the Veteran's statements that despite wearing hearing aids at work, he experiences difficulty hearing others.  See the October 2009 Board hearing transcript, pgs. 4, 9.  However, there is no indication that the disability has caused him to miss extended periods of work or created any unusual employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not demonstrate, nor does the Veteran contend, that he has required hospitalization as a result of his bilateral hearing loss disability symptomatology.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice consideration

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected bilateral hearing loss disability.  On the contrary, the Veteran has stated that he is currently employed at a prison.  See, e.g., a VA treatment record dated in March 2005.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  



ORDER

Entitlement to an evaluation in excess of 20 percent for a bilateral hearing loss disability prior to July 6, 2009, and in excess of 30 percent thereafter is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


